Filed Pursuant to Rule 424(b)(3) Registration No. 333- Prospectus Supplement No. 6 (to prospectus dated June 23, 2014) Sophiris Bio Inc. This Prospectus Supplement No. 6 supplements and amends the prospectus dated June 23, 2014, or the Original Prospectus, and Prospectus Supplement No. 1 thereto, dated July 7, 2014, Prospectus Supplement No. 2 thereto, dated August 7, 2014, Prospectus Supplement No. 3 thereto, dated January 26, 2015, Prospectus Supplement No. 4 thereto, dated January 26, 2015 and Prospectus Supplement No. 5 thereto, dated February 12, 2015, which we refer collectively to as the Prospectus, relating to the sale of an aggregate of 3,409,629 of our common shares, no par value, by the selling shareholder identified in the Original Prospectus. On February 6, 2015, we filed with the Securities and Exchange Commission a Current Report on Form 8-K relating to the approval by our Compensation Committee of the Board of Directors of certain compensation components for our named executive officers. The information set forth below supplements and amends the information contained in the Prospectus. This Prospectus Supplement No. 6 should be read in conjunction with, and delivered with, the Prospectus and is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement No. 6 supersedes the information contained in the Prospectus. The prices at which the selling shareholder may sell the shares will be determined by the prevailing market price for the shares or in negotiated transactions. We will not receive proceeds from the sale of the shares by the selling shareholder. However, we may receive proceeds of up to $15.0 million from the sale of our common shares to the selling shareholder, pursuant to a common stock purchase agreement entered into with the selling shareholder on May 16, 2014, including proceeds that we have already received thereunder. The selling shareholder is an “underwriter” within the meaning of the Securities Act of 1933, as amended. We will pay the expenses of registering these shares, but all selling and other expenses incurred by the selling shareholder will be paid by the selling shareholder. Our common shares trade on the NASDAQ Global Market, or NASDAQ, under the ticker symbol “SPHS”. On February 6, 2015, the last reported sale price per common share was $0.46 per share. This investment involves risks. See “Risk Factors ” on page 7 of the Original Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 6 is February 12, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 5, 201 5 Sophiris Bio Inc. (Exact name of registrant as specified in its charter) British Columbia 001-36054 98-1008712 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1258 Prospect Street, La Jolla, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 858-777-1760 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers . 2015 Executive Officer Base Salary On February 5, 2015, the Compensation Committee of the Board of Directors of Sophiris Bio Inc. approved 2015 annual base salaries for our named executive officers. The 2015 base salaries will be retroactively effective as of January 1, 2015. The following table sets forth the 2015 annual base salaries for our named executive officers: Name Title 5 Annual Base Salary Randall E. Woods President and Chief Executive Officer $ Allison Hulme, Ph.D. Chief Operating Officer and Head of Research and Development $ Peter T. Slover Chief Financial Officer $ Executive Officer Equity Grants On February 5, 2015, the Compensation Committee of Board of Directors granted to the Company’s executive officers options to purchase shares of the Company’s common stock, as follows: Name Title Number of Shares Randall E. Woods President & Chief Executive Officer Allison Hulme, Ph.D. Chief Operating Officer & Head of Research and Development Peter T. Slover Chief Financial Officer For each option granted in the table above, the shares shall vest as follows: 1/3rd shall vest on the one-year anniversary of the date of grant and 1/36th shall vest monthly thereafter, subject to the individual’s continued service through each such date. The options granted per the above will be subject to the terms and conditions of the Company’s Amended and Restated 2011 Stock Option Plan (the “Plan”). The foregoing does not purport to be complete and is qualified by reference to the Plan, which we have previously filed with the U.S. Securities and Exchange Commission. Reimbursement of Commuting Expenses In addition, the Compensation Committee approved extending the reimbursement of Dr. Hulme’s regular travel costs from her residence to San Diego and for temporary housing in San Diego for 2015. Such reimbursement amounts are to be grossed up for applicable federal and state taxes. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sophiris Bio Inc. February 6, 2015 By: /s/ Peter Slover Name: Peter Slover Title: Chief Financial Officer
